IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


FRANK ROUSH, OTHERWISE KNOWN : No. 520 WAL 2014
AS FRANKLIN D. ROUSH OR FRANKLIN :
D. ROUSCH,                       :
                                 : Petition for Allowance of Appeal from the
                Respondent       : Order of the Superior Court
                                 :
                                 :
           v.                    :
                                 :
                                 :
FRANKLIN DELANO ROUSH, JR., AN   :
INDIVIDUAL AND MARY ANN ROUSH, :
AN INDIVIDUAL AND ROUSH FARMS, :
INC., A CORPORATION,             :
                                 :
                Petitioners      :


                                   ORDER


PER CURIAM

     AND NOW, this 1st day of May, 2015, the Petition for Allowance of Appeal is

DENIED.